Citation Nr: 0114662	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-04 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
herniated nucleus pulposus (HNP) at L4-5, right with spinal 
canal stenosis, bilateral neural foraminal stenosis, and L3-4 
hypertrophic facets, postoperative.

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1976 to  August 
1983.

The current appeal arose from an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO denied entitlement to an 
increased evaluation for the veteran's service-connected low 
back disability, and a TDIU.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO in 
April 2001, a transcript of which has been associated with 
the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  



This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (published as 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Service connection has been granted for HNP at L4-5, right 
with spinal canal stenosis, bilateral neural foraminal 
stenosis, and L3-4 hypertrophic facets, postoperative, rated 
as 40 percent disabling; diabetes mellitus, rated as 20 
percent disabling; bilateral plantar fasciitis with bilateral 
calcaneal spurs, uterine fibroids, and sinusitis, each rated 
as noncompensable.  The total combined schedular evaluation 
is 50 percent.

The veteran was last formally examined by VA in April 1998 
referable to previous claims. Comprehensive, contemporaneous 
VA examinations of her multiple service-connected 
disabilities are not on file.  

The Board further notes that the Court has held that in the 
case of a claim for a TDIU, the duty to assist requires that 
VA obtain an examination which includes an opinion on what 
effect the appellant's service-connected disabilities have on 
his/her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).

The Board notes that the veteran is also in receipt of 
disability benefits from the Social Security Administration; 
however, the records pertaining to the award of benefits from 
that agency are already on file.  However, association with 
claims file of more recent treatment reports referable to the 
service-connected disabilities would materially assist in the 
adjudication of the claimant's appeal.

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertaining treatment 
of her service-connected disabilities and 
any opinions expressed as to her ability 
to work in view of her service-connected 
disabilities.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for a VA Social 
and Industrial Survey of the veteran.  
The social worker should express an 
opinion as to the impact of the service-
connected disabilities on the veteran's 
ability to work.

4.  Following the above, the RO should 
arrange for a VA ear, nose and throat 
examination to ascertain the current 
nature and extent of severity of her 
sinusitis.  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examiner should annotate the 
examination report in this regard.  Any 
further indicated special studies should 
be conducted.  Any opinion expressed by 
the examiner as to the severity of 
sinusitis must be accompanied by a 
complete rationale.

5.  The RO should arrange for a VA 
gynecological examination of the veteran 
for the purpose of ascertaining the 
current nature and extent of severity of 
her uterine fibroids.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.  Any further indicated special 
studies should be conducted.  Any 
opinions expressed by the examiner as to 
the severity of uterine fibroids must be 
accompanied by a complete rationale.

6.  The RO should arrange for a VA 
special endocrine examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of her diabetes mellitus.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examiner must 
annotate the examination report in this 
regard.  Any further indicated special 
studies must be conducted.  The examiner 
must be requested to express an opinion 
as to effect of diabetes mellitus on the 
veteran's ability to engage in 
substantially gainful employment.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

7.  The RO should arrange for VA special 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
or other available medical specialist and 
a neurologist for the purpose of 
ascertaining the current nature and 
extent of severity of her HNP at L4-5, 
right with spinal canal stenosis, 
bilateral neural foraminal stenosis, and 
L3-3 hypertrophic facets, etc., and 
bilateral plantar fasciitis and calcaneal 
spurs.


The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000), and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's service-
connected low back and bilateral foot 
disabilities in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, 4.59.  It is 
requested that the examiners provide 
explicit responses to the following 
questions:

(a) Do the service-connected low back and 
bilateral foot disabilities involve only 
the joint structure, or do they also 
involve the muscles and nerves?

(b) Do the low back and bilateral foot 
disabilities cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiners should comment 
on the severity of these manifestations 
on the ability of the veteran to perform 
average employment in a civil occupation? 
If the severity of these manifestations 
cannot be quantified, the examiners must 
so state.

(c) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the low back 
and bilateral foot disabilities, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the low back and bilateral foot 
disabilities.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the low back and bilateral 
foot disabilities, and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected low back and 
bilateral foot disabilities.  If the 
functional impairment created by the 
nonservice-connected problem cannot be 
dissociated, the examiners should so 
indicate.

The examiners must be requested to 
express an opinion as to whether the 
veteran's service-connected disabilities 
have rendered her unemployable.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  



In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L., No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
an evaluation in excess of 40 percent for 
HNP at L4-5, right with spinal canal 
stenosis, bilateral neural foraminal 
stenosis, and L3-4 hypertrophic facets, 
postoperative, and a TDIU.  In so doing, 
the RO should document its consideration 
of the applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (2000) as 
warranted.


If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by the RO; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of her claims.  38 C.F.R. 
§ 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




